--------------------------------------------------------------------------------

THIS SECURITY WAS ISSUED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT A
U.S. PERSON AS DEFINED IN REGULATION S PROMULGATED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"). ACCORDINGLY, THIS
PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE 1933 ACT OR ANY U.S. STATE
SECURITIES LAWS AND, UNLESS SO REGISTERED, IT MAY NOT BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THIS PROMISSORY NOTE MAY NOT BE CONDUCTED UNLESS
IN ACCORDANCE WITH THE 1933 ACT.

PROMISSORY NOTE

$50,000.00 JUNE 15, 2009

FOR VALUE RECEIVED, the undersigned promises to pay to the order of TRELS
INVESTMENTS LTD. at its principal office located at 17 GR. XENOPOULOU STREET, PO
BOX 54425, 3724 LIMASSOL CYPRUS, or at such other place as the holder of this
Note may from time to time designate, the principal sum of FIFTY THOUSAND
DOLLARS ($50,000.00) in lawful money of the United States of America, together
with interest thereon as herein provided; on JUNE 15, 2011.

The principal amount or such portion thereof as shall remain outstanding from
time to time shall accrue simple interest, calculated monthly in arrears, at a
rate of FIVE PERCENT (5%) PER ANNUM commencing on the date of this promissory
note and payable at maturity.

If principal is not paid when due, the undersigned promises to pay all costs of
collection, including without limitation, legal fees, and all expenses in
connection with the protection or realization of the collateral securing this
promissory note, if any, or the enforcement of any guaranty hereof incurred by
the holder(s) hereof on account of such collection, whether or not suit is filed
hereon or thereon; such costs and expenses shall include, without limitation,
all costs, expenses and legal fees incurred by the holder(s) hereof in
connection with any insolvency, bankruptcy, arrangement or other similar
proceedings involving the undersigned, or involving any endorser or guarantor
hereof, which in any way affects the exercise by the holder(s) hereof of the
rights and remedies of such holder(s) under this promissory note.

The undersigned, when not in default hereunder, will have the privilege of
prepaying in whole or in part the principal sum without notice or bonus.

Presentment, protest, notice of protest and notice of dishonour are hereby
waived.

STRIKER ENERGY CORP.

 

By: /s/ Joseph Carusone
JOSEPH CARUSONE, President

--------------------------------------------------------------------------------